Motion by appellant to stay an order of commitment of the Supreme Court, Nassau County, dated April 6, 1984, pending determination of the appeal from said order. U Motion denied on the ground that appellant has failed to make a sufficient showing of merit to her appeal (see Garner v United States, 424 US 648; G-Fours, Inc. v Miele, 496 F2d 809; People v Melski, 10 NY2d 78; Federal Deposit Ins. Corp. v Salesmen Unlimited Agency Corp., 101 AD2d 876; Roberts v Pollack, 92 AD2d 440). 11 Temporary stay contained in the order to show cause dated April 16,1984 vacated. Weinstein, J. P., Brown, Niehoff and Rubin, JJ., concur.